Citation Nr: 1422121	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma, for compensation purposes.

2.  Entitlement to an initial, compensable rating for residuals, status post fracture of the right little finger proximal phalanx (claimed as a right hand condition).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1979 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO, inter alia, denied service connection for broken teeth and awarded service connection with an initial, noncompensable rating for residuals, status post fracture of the right little finger proximal phalanx (claimed as right hand condition) (hereinafter, right little finger disability).  In July 2008, the Veteran filed a notice of disagreement (NOD) as to these claims and others.  The RO issued a statement of the case (SOC) in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.  In a February 2013 rating decision, the RO granted service connection for psychiatric condition, chin scar, and residuals of facial trauma, representing a full grant of these benefits.  That same month, the RO also issued a supplemental SOC (SSOC) continuing the denial of service connection for broken teeth and the noncompensable rating for the right little finger disability.

Because the Veteran has disagreed with the initial rating assigned following the award  of service connection for his right little finger disability, the Board has  characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Also, as regards the claim adjudicated as one for broken teeth, consistent with the Veteran's assertions  and the record, the Board has recharacterized this matter as reflected on the title page.


The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in the Virtual VA reveals that, with the exception of VA treatment records from March 2009 to February 2013, which were considered by the agency of original jurisdiction (AOJ) in the February 2013 SSOC, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file contains no documents.

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to service connection for a dental disability for treatment purposes only is raised the record, but does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over this matter, and Agency of Original Jurisdiction (here, the RO), should it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  
 Although the  Veteran claims entitlement to compensation for replaceable, missing teeth, there is no evidence or allegation that such involve the loss of substance of body of the maxilla or mandible as the result of trauma or disease (such as osteomyelitis), and .

4.  The Veteran's right little finger disability is primarily  manifested by limitation of motion and pain; the Veteran is already in receipt of the maximum schedular rating available for limitation of motion and anklyosis of the right little finger, the finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

6.  The applicable schedular criteria is adequate to evaluate the Veteran's right little finger disability at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1. The claim for service connection for residuals of dental trauma, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).

2. The criteria for a  compensable rating for right little finger disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5156, 5227, 5230, 5156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Initially, the Board notes that, in connection with the claim for service connection for residuals of dental trauma, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to this claim.  These actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

With respect to the Veteran's claim for an initial, compensable rating for right little finger disability, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A March 2008 letter provided the required  notice in connection with his  claim for service connection for right little finger disability.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided the Veteran him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.

After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, an April 2009 SOC set forth the criteria for a higher rating for ring or little finger, limitation of motion, and also set forth and discussed the criteria of 38 C.F.R. § 3.321 (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA treatment records, and reports of April 2009 and October 2011 VA examinations.. Also of record and consider and various statements by the Veteran and his representative, on his behalf.  The Board finds that no further RO action in connection with the higher rating claim, prior to appellate consideration, is required.   

As regards the latter point, the Board finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47  (1999).  

In particular, the Board finds that reports of VA examinations of record are adequate to evaluate the Veteran's service-connected right little finger disability, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Moreover, there is no allegation of worsening since that examination, nor is there evidence or allegation indicating the examination reports are inadequate.  Therefore, no further examination is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).


II.  Service Connection for Compensation Purposes

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013).  Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.  Diagnostic Code 9913, Note.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for residuals of dental trauma, for compensation purposes, is not warranted.

Here, the Veteran alleges that he suffered in-service trauma which resulted in two broken front teeth, and he seeks service connection for such condition.  See March 2008 NOD, May 2009 Form 9.  He states that that these teeth were capped in service, and that he later underwent costly treatment for these teeth.  Id.  There is no evidence, nor does the Veteran allege, that he had any loss of substance of the body of the maxilla or mandible. 

As the Veteran seeks service connection for replaceable missing teeth (due to trauma), and such condition can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-not for compensation purposes-the claim for service connection, for compensation purposes, must be denied.  See 38 C.F.R. § 3.381(b) (2013).  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The diagnostic codes pertaining to ankylosis or limitation of motion of single or multiple digits of the hand are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 provides, in relevant part, that:

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed from 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Historically, the residuals of a fracture of the Veteran's right little finger have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for limitation of motion of the ring or little finger.  Under Diagnostic Code 5230, a 0 percent (noncompensable) rating is warranted for limitation of motion of the ring or little finger of the major (dominant) or minor (nondominant) hand.  38 C.F.R. § 4.71a.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that a higher rating for the right little finger disability is not warranted at any point since the October 12, 2007, effective date of the award of service connection.

The Veteran's STRs reflect that, in July 1980, he fractured the base of the right little finger proximal phalanx, which was treated by closed reduction and K-wire fixation.  Subsequently, he was placed in a short arm cast with an extension onto the fingers to maintain additional support of the digits.  After the cast and K-wires were removed in August 1980, an ulnar gutter splint was then applied to both the ring and little fingers to immobilize them.  Examination in September 1980 revealed that there was tenderness at the PIP joint on attempted range of motion passively but no tenderness over the bone itself and passive range of motion of the proximal interphalangeal joint extending from 15 to 90 degrees, with total flexion of the finger to within 2 centimeters of the distal palmar crease from the tip.  The examiner t noted that a follow-up appointment would be made only if the Veteran did not regain satisfactory range of motion and resolution of tenderness.  There is no record of a follow-up appointment in the claims file. 

In April 2009, the Veteran underwent VA examination of his right hand.  During the examination, the Veteran explained that he injured his right hand when he slipped on ice during a field exercise in service.  He also reported pain at a level of 7, on a scale of 1 to 10, with 10 being the worst pain.  He indicated that the pain can be caused by physical activity or the cold, and that it is relieved by rest.  He also stated that he can function without medication when in pain.  Since departing from service, he has received no further treatment for his right hand.

On  physical examination, the examiner noted that there was no scar present, and that the Veteran's right hand is his dominant hand.  Right little finger range of motion (ROM) measurements were as follows: flexion of the PIP (proximal interphalangeal) joint to 110 degrees (normal ROM is 0 to 110); flexion of the MP (metacarpophalangeal) joint to 90 degrees (normal ROM is 0 to 90); and flexion of the DIP (distal interphalangeal) joint was to 70 (normal ROM is 0 to 70).  Pain occurred in the right little finger at PIP-Flexion to  110 degrees, MP-Flexion to 90 degrees, and DIP-Flexion to f 70 degrees.  There was no additional limitation of the right little finger by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right hand x-ray findings were within normal limits.

The examiner further found that the Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  On examination for  hand dexterity, the Veteran's right hand fingertips were able to approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers was  0 centimeters, each, for the index, long, ring, and little fingers.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers was 0 centimeters, each, for the index, long, ring, and little fingers.  Right hand strength was within normal limits.  From this, the examiner concluded that the Veteran subjectively experienced hand pain, that there was objective pain on range of motion, and that the effect of the Veteran's condition resulted in difficulty grasping with his right hand.

In October 2011, the Veteran underwent another VA examination of his right hand.  The Veteran again reported the same history of his right hand injury.  He also stated that over time there was increased pain involving his right fifth digit at the level of the metacarpal, and to a lesser extent his fourth digit; he further maintained that he had decreased function and decreased ability to write and grip.  He described pain occurring at least 3 times a week lasting up to 2 days at a level of 8 to 10 in severity, elicited by weather and physical activity and relieved by rest.  The Veteran further disclosed that he notices functional impairment in driving, riding his motorcycle, and writing, and that he has difficulty closing his fist without pain.

On  physical examination, the examiner indicated that the right hand had decreased capacity to pull, push, and twist; with decreased dexterity in twisting but no such decrease in probing, writing, touching, or expression.  With respect to his right little finger, the examiner found that there was no evidence of fixed ankylosis.  Right little finger ROM measurements were recorded as follows: PIP joint flexion to 100 degrees (normal ROM is from 0 to 110 degrees), with no pain; MP joint flexion to 90 degrees (normal ROM is from 0 to 90 degrees), with no pain; and DIP joint flexion to 65 (normal ROM is from 0 to 70 degrees), with pain occurring at 65 degrees.  The examiner also noted that with repetition of the right little finger, there was pain but no fatigue, weakness, lack of endurance, or incoordination.  Because x-rays of the Veteran's right hand were pending, they were not assessed during the examination.  The examiner diagnosed the Veteran with degenerative joint disease right fourth and fifth fingers at the level of the PIP joint, which the examiner noted was a progression.  The examiner noted the Veteran's subjective history of pain with range of motion and progressive history of pain post-accident.  Objectively, the examiner noted decreased range of motion on the DIPs of the fourth and fifth digits and demonstrated by degenerative change by x-ray.  The examiner also opined  that the Veteran's condition did not affect his occupation, as the Veteran was then a student in an RN program, but that his recreational activities, fishing and riding motorcycles, have been affected.

An  addendum to the October 2011 VA examination documents that the examiner reviewed the x-ray of the Veteran's right hand, showing the 5th metacarpal to be slightly thickened at its base, which could be the result of a post-fracture deformity.  The examiner thus revised his diagnosis to mild degenerative joint disease (DJD), right 5th metacarpal, noting that it was a progression of a prior diagnosis and that chronic inflammation had produced mild DJD of the 5th metacarpal.

Also of record are VA treatment records dated through February 2013.  These records contain no evidence of any complaints, findings,  or diagnoses related to his right little finger or even his right hand.

The Board points out that a compensable rating is not available under Diagnostic Code 5230, for limitation of motion of the little finger.  See 38 C.F.R. § 4.71a.  The Board emphasizes that, despite the Veteran's complaints of pain in his right little finger, due to cold weather and physical activity, there is no basis for assigning a compensable rating based on the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports dated in April 2009 and October 2011, clearly reflect that the Veteran's range of motion of the right little finger was essentially normal, with only a slight reduction in the range of his right little finger DIP joint flexion from 70 to 65 degrees and PIP joint flexion from 110 to 100 degrees, but there is no evidence that range of motion was adversely affected by painful motion, weakness, excessive fatigability, lack of endurance, or incoordination after repetitive use, such that a compensable rating would be warranted.

The Board has also considered whether there is any other basis for assignment of an initial, compensable rating for right little finger disability.  Diagnostic Code 5227 provides only for a noncompensable rating for ankylosis of the little finger.  Accordingly, a compensable rating is not available under that code.  

Under Diagnostic Code 5156, a 20 percent rating is assignable  for amputation of the ring finger with metacarpal resection (more than one-half the bone lost).  A 10 percent rating is warranted for amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints, with either in extension or full flexion, or with rotation or angulation of a bone.  See Note (3)(i) preceding Diagnostic Code 5216.

Here, there is no actual amputation involving any portion of the Veteran's right little finger.  Furthermore, there is no evidence of ankylosis of both the MP and PIP joints.  The  April 2009 and October 2011 VA examiners both found that the Veteran's right little finger showed no evidence of ankylosis, and that the MP and PIP joints of the right little finger evidenced normal or virtually normal range of motion.  As ankylosis of the MP and PIP joints of the Veteran's little right finger is not shown, a compensable rating is not warranted under Diagnostic Code 5156.

A compensable rating under Diagnostic Code 5003 is also not warranted.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Board notes that there is x-ray evidence of mild degenerative joint disease in the Veteran's right little finger (i.e., the 5th metacarpal) and that limitation of motion of the DIP joint, albeit slight, has been objectively confirmed.  However, the Veteran's service-connected right little finger disability has not resulted in multiple involvement of the interphalangeal, metacarpal, and carpal joints.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003.  Thus, a group of minor joints has not been affected and a 10 percent rating may not be assigned under Diagnostic Code 5003.

The Board further notes that the Veteran has not alleged, and the objective evidence does not reveal, that the right little finger disability has resulted in limitation of motion of other digits or interference with overall function of the hand beyond that contemplated by the rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.

In assessing the severity of the Veteran's service-connected joint disabilities, the Board has considered the Veteran's assertions regarding his disability symptoms-which he is certainly competent to assert.   See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability as issue  requires clinical  findings/conclusions that are within the province of trained medical professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Here, the  objective, persuasive evidence simply does not support a finding that, at any point since the October 12, 2007, effective date of the award of service connection, the Veteran has had  ankylosis in multiple digits of the right hand, including right little finger, or limitation of movement involving a group of minor joints to support assignment of an initial, compensable rating.

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the October 12, 2007 effective date of the award of service connection has the right little finger disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a  a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, may be considered as a component of a claim for higher rating.  See  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran does not contend, and the evidence does not indicate that his right little finger disability has, at any pertinent point,  rendered him unemployable.  Therefore, the Board finds that a claim for a TDIU due to the right little finger disability has not been raised, and need not be discussed.

For all the foregoing reasons, the Board finds that there is no basis for assignment of an initial, compensable rating for right little finger disability at any point since the October 12, 2007, effective date of the award of service connection.  As such, there is no basis for staged rating of the right little finger disability, pursuant to Fenderson, and the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating at any pertinent point,  that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









(CONTINUED ON NEXT PAGE) 


ORDER

Service connection for residuals of dental trauma, for compensation purposes, is denied.

An initial, compensable rating for residuals, status post fracture of the right little finger proximal phalanx is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


